Citation Nr: 0317581	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States











INTRODUCTION

The veteran was in active military service from April 1943 
through February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

The appellant contends that he is entitled to a 50 percent 
disability rating, or in the alternative, further development 
of his claim.  The Board finds that further development is 
warranted.  

First, a review of the December 2000 and January 2001 VA 
Compensation and Pension examination reports reveal an 
inconsistency which warrants attention.  In the December 2000 
report, the examining physician noted that the appellant 
"has a severe flat foot deformity left foot greater than 
right foot with heel valgus and fore foot abduction."  In 
the January 2001 addendum to this report, however, the 
examiner described the veteran's foot deformity as "mild" 
and without any major fixed structural defects of the hind 
foot, midfoot, or forefoot.  The Board believes this apparent 
inconsistency in the description of the veteran's feet should 
be reconciled before a final decision is entered.  

Second, the Board does not have any of the appellant's 
medical records after October 2001, nearly two years ago, 
which his representative has requested be obtained for 
consideration.  

Under these circumstances, this case is remanded for the 
following:

1.  The veteran should be asked to identify those 
places at which he has received treatment for his 
pes planus since October 2001.  After obtaining any 
appropriate authorization, attempts to obtain 
copies of the records of this treatment should be 
accomplished.  

2.  Next, the veteran should be scheduled for an 
examination of his pes planus, the purpose of which 
is to ascertain the extent to which it is 
disabling.  Any indicated tests or consultations 
should be conducted and the examiner is requested 
to specifically set forth in the report provided 
whether the veteran's feet exhibit marked 
pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement and/or severe 
spasm of the tendo achillis on manipulation.  He or 
she also should comment on whether there is 
improvement of the condition by orthotic shoes or 
appliances, and the extent to which there is 
weakness, fatigability and/or in-coordination, and 
the like, due to pain caused by pes planus, 
including during any flare-ups.  

3.  Upon completion of the above, the veteran's 
claim should be re-adjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case.  This should contain notice 
of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




